As filed with the Securities and Exchange Commission on March 4, 2015 Registration Number 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PROTO LABS , INC. (Exact name of registrant as specified in its charter) Minnesota 41-1939628 (State of incorporation) (IRS EmployerIdentification No.) 5540 Pioneer Creek Drive Maple Plain, Minnesota (Address of Principal Executive Offices) (Zip Code) 2 LONG-TERM Incentive PLAN (Full title of the plan) Copy to: Victoria M. Holt W. Morgan Burns President and Chief Executive Officer Mark D. Pihlstrom Proto Labs, Inc. Faegre Baker Daniels LLP 5540 Pioneer Creek Drive 2200 Wells Fargo Center Maple Plain, MN 55359 90 South Seventh Street (763) 479-3680 Minneapolis, MN 55402-3901 (612) 766-7000 (Name, address and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ☒ Accelerated filer ☐ Non-accelerated filer (Do not check if a smaller reporting company) ☐ Smaller reporting company ☐ Calculation of Registration Fee Title of securities to be registered Amount to be registered(1) Proposed ma ximum offering price per share(3 ) Proposed maximum aggregate offering price Amount of registration fee Common Stock, par value $0.001 per share 775,143 shares(2) Pursuant to Rule416 under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement includes an indeterminate number of additional shares as may be issuable as a result of a stock split, stock dividend or similar adjustment of the outstanding shares of common stock, par value $0.001 per share (the “Common Stock”) of the Registrant. Represents 775,143 additional shares of Common Stock reserved for future issuance under the 2012 Long-Term Incentive Plan, as amended. Computed in accordance with Rule 457(h) and 457(c) of the Securities Act of 1933. Such computation is based on the average of the high and low prices as reported on the New York Stock Exchange on February 27, 2015. EXPLANATORY NOTE This Registration Statement on Form S-8 is being filed for the purpose of registering 775,143 shares of the Company’s common stock to be issued pursuant to the Proto Labs, Inc. 2012 Long-Term Incentive Plan, as amended (the “Plan”). In accordance with Section E of the General Instructions to Form S-8, except for “Item 8. Exhibits,” the Registration Statements previously filed with the Securities and Exchange Commission relating to the Plan (File Nos. 333-179651 and 333-194272) are incorporated by reference herein. PartII—Information Required in the Registration Statement Item 8. Exhibits See the Exhibit Index following the signature page. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Company certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Maple Plain, State of Minnesota, on March 4, 2015. PROTO LABS, INC. By: /s/VICTORIA M. HOLT Victoria M. Holt President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date * Chairman March 4, 2015 Lawrence J. Lukis /s/ VICTORIA M. HOLT President, Chief Executive Officer and Director March 4, 2015 Victoria M. Holt (principal executiveofficer) /s/ JOHN A. WAY Chief Financial Officer March 4, 2015 John A. Way (principal financial and accounting officer) * Director March 4, 2015 Rainer Gawlick * Director March 4, 2015 John B. Goodman * Director March 4, 2015 Douglas W. Kohrs * Director March 4, 2015 Brian K. Smith * Director March 4, 2015 Sven A. Wehrwein By: /s/ VICTORIA M. HOLT Victoria M. Holt Attorney-in-Fact *Signed on individual’s behalf by attorney-in-fact EXHIBIT INDEX Exhibit Number Description 1 ) Third Amended and Restated Articles of Incorporation of Proto Labs, Inc. 2 ) Amended and Restated By-Laws of Proto Labs, Inc. 3 ) Form of certificate representing common shares of Proto Labs, Inc. 4 ) Opinion of Faegre Baker Daniels LLP 5 ) Consent of Faegre Baker Daniels LLP 4 ) Consent of Ernst & Young LLP 6 ) Power of Attorney 7 ) 2012 Long-Term Incentive Plan, as amended as of November 12, 2014 8 ) Form of Incentive Stock Option Agreement under 2012 Long-Term Incentive Plan 9 ) Form of Non-Statutory Stock Option Agreement (Directors) under 2012 Long-Term Incentive Plan 10 ) Form of Non-Statutory Stock Option Agreement (U.S. Employees) under 2012 Long-Term Incentive Plan 1 ) Form of Non-Statutory Stock Option Agreement (U.K. Employees) under 2012 Long-Term Incentive Plan 12 ) Form of Restricted Stock Unit Agreement (Directors) under 2012 Long-Term Incentive Plan 13 ) Form of Restricted Stock Agreement under 2012 Long-Term Incentive Plan for initial grant to Victoria M. Holt 4 ) Form of Restricted Stock Unit Agreement under 2012 Long-Term Incentive Plan (U.S. Employees) 5 ) Form of Restricted Stock Unit Agreement under 2012 Long-Term Incentive Plan (U.K. Employees) Previously filed as Exhibit 3.2 to the Company’s Registration Statement on Form S-1/A (File No. 333-175745), filed with the Commission on February 13, 2012, and incorporated by reference herein. Previously filed as Exhibit 3.4 to the Company’s Registration Statement on Form S-1/A (File No. 333-175745), filed with the Commission on February 13, 2012, and incorporated by reference herein. Previously filed as Exhibit 4.1 to the Registrant’s Registration Statement on Form S-1/A (File No.333-175745), filed with the Commission on February 1, 2012, and incorporated by reference herein. Filed herewith. Included in Exhibit 5.1. Previously filed as Exhibit 24.1 to the Registrant’s Registration Statement on Form S-8 (File No. 333-194272), filed with the Commission on March 3, 2014, and incorporated by reference herein. Previously filed as Exhibit 10.1 to the Registrant’s Form 8-K, filed with the Commission on November 13, 2014, and incorporated by reference herein. Previously filed as Exhibit 10.14 to the Registrant’s Registration Statement on Form S-1/A (File No.333-175745), filed with the Commission on February 13, 2012, and incorporated by reference herein. Previously filed as Exhibit 10.15 to the Registrant’s Registration Statement on Form S-1/A (File No.333-175745), filed with the Commission on February 13, 2012, and incorporated by reference herein. Previously filed as Exhibit 10.16 to the Registrant’s Registration Statement on Form S-1/A (File No.333-175745), filed with the Commission on February 13, 2012, and incorporated by reference herein. Previously filed as Exhibit 10.17 to the Registrant’s Registration Statement on Form S-1/A (File No.333-175745), filed with the Commission on February 13, 2012, and incorporated by reference herein. Previously filed as Exhibit 99.6 to the Registrant’s Registration Statement on Form S-8 (File No. 333-194272), filed with the Commission on March 3, 2014, and incorporated by reference herein. Previously filed as Exhibit 10.2 to the Registrant’s Current Report on Form 8-K (Commission File No.001-35435), filed with the Commission on February 6, 2014, and incorporated by reference herein. Previously filed as Exhibit 10.1 to the Registrant’s Current Report on Form 8-K (Commission File No.001-35435), filed with the Commission on February 12, 2014, and incorporated by reference herein. Previously filed as Exhibit 10.2 to the Registrant’s Current Report on Form 8-K (Commission File No.001-35435), filed with the Commission on February 12, 2014, and incorporated by reference herein.
